Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rick Sanchez on 3/5/2021.

Claim 7:
A method for bond line mapping, comprising: applying an adhesive to at least a portion of a part; disposing a separator film proximate the adhesive; positioning a layup tool proximate the film to guide placement of a core proximate the adhesive; disposing the core onto the film; disposing an airproof material to the part, covering the adhesive, the film, and the core; creating a vacuum compaction between the airproof material and the part to impart markings on the adhesive by the core; curing the adhesive with markings; removing the airproof material and detecting any void using the markings on the adhesive prior to the curing 

Claim 11:
The method of claim 7, wherein the tolerance is based upon the number of voids 

Claim 12:
A method for bond line mapping, comprising: applying an adhesive to at least a portion of a part; disposing a separator film proximate the adhesive; disposing a core onto the film; disposing the part, the adhesive, the film, and the core into an airproof bag; creating a vacuum within the bag to cause a compaction and impart markings on the adhesive by the core curing the adhesive with the markings; and detecting any void using the markings in the adhesive prior to the curing 


Claim 17:
The method of claim 13, wherein the tolerance is based upon the number of voids 

Election/Restrictions
Claims 7-10, 12-16, 18 are allowable. The restriction requirement directed towards the Species , as set forth in the Office action mailed on 6/5/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group A and Group B as detailed in section of 3 of the Restrction is withdrawn.  Claims 11 and 17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6 remain withdrawn from consideration because said claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 1-6 directed to a non-elected invention without traverse.  Accordingly, claims 1-6 have been cancelled.

Allowable Subject Matter
Claims 7-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Forster and CW disclose a method detailed in the Non-Final Rejection.  Additionally, it is known to remove the airproof film before a curing step (Vontell US 2010/0015455) (see figure 2, removal at 114 is before a second curing step of 126 (bonding requires curing).  However, because Vontell does not disclose that the adhesive cured at 26 is the adhesive with markings used to validate the bond line.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748